Opinion issued March 20, 2003 
 




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00197-CV
____________

IN RE IVO NABELEK, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Ivo Nabelek, filed a petition for writ of mandamus, a motion for
leave to file pleadings, a motion to proceed as a pauper, and a motion to suspend the
rule requiring that an original and three copies of all documents be filed in an original
proceeding.  See Tex. R. App. P. 2, 9.3(a)(1)(A).  We grant relator's motion for leave
to file the petition for writ of mandamus, the motion to proceed as a pauper in this
original proceeding, and the motion to suspend the requirements of Rule 9.3(a)(1)(A)
regarding the filing of copies.
	In his petition for writ of mandamus, relator requests that this Court compel
respondent (1) to rule on his pro se motions for "optografical testing" of evidence and
for a "nunc pro tunc reformation of trial court's judgment."  There are three
prerequisites for the issuance of a writ of mandamus by an appellate court, namely: 
(1) the lower court must have a legal duty to perform a nondiscretionary act; (2) the
relator must make a demand for performance; and (3) the subject court must refuse
that request.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.]
1992, orig. proceeding).  Relator has not provided us with a record that shows that he
made any request of the respondent to perform a nondiscretionary act that respondent
refused.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
1.    	Respondent is the Honorable Deborah Mantooth Stricklin, Judge, 180th
District Court, Harris County.